      Case 2:18-md-02848-HB Document 670 Filed 12/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT
               COURT FOR THE EASTERN DISTRICT OF
               PENNSYLVANIA

  IN RE: ZOSTAVAX (ZOSTER VACCINE        :   MDL NO. 2848
  LIVE) PRODUCTS LIABILITY               :
  LITIGATION                             :
                                         :
                                         :
  THIS DOCUMENT RELATES TO:              :   CIVIL ACTION NO. 18-md-2848
  ALL CASES                              :
                                         :

                         PRETRIAL ORDER NO. 340

            AND NOW, this      23rd     day of December, 2020, for

the reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the October 26, 2020 letter motion of the

Plaintiffs’ Executive Committee (“PEC”) to compel defendants

Merck & Co., Inc. and Merck Sharp & Dohme Corp. (together,

“Merck”) to produce 43 documents over which they claimed

attorney-client privilege is GRANTED in part and DENIED in part.

            (2) The motion is DENIED as moot with respect to

Documents Nos. 707, 708, 709, 710, 714, 783, 832, 833, 836, 847,

1417, 1517, 1559, 1568, 2483, 2691, 2748, 2749, 2750, 2751, and

2752, all of which Merck has agreed to produce without

redaction.

            (2) The motion is DENIED insofar as it concerns some

of the redactions of Merck to the e-mail contained in Document

No. 782 sent by English Dupree Willis on September 3, 2010 at

2:28 p.m.    Merck may redact only the paragraph in the e-mail
      Case 2:18-md-02848-HB Document 670 Filed 12/23/20 Page 2 of 2




which begins “Rob . . . ” and ends “consider.”         Merck shall

serve Document No. 782 on the PEC without further redactions on

or before December 31, 2020.

            (2) The motion to compel is otherwise GRANTED.        Merck,

on or before December 31, 2020, shall serve on the PEC without

redaction Documents Nos. 696, 697, 699, 700, 701, 702, 703, 704,

705, 706, 711, 712, 713, 715, 716, 827, 849, 1510, 1567, 2210,

and 2219.


                                       BY THE COURT:



                                       /s/ Harvey Bartle III_________
                                                                   J.
